internal_revenue_service number release date index number ----------- ---------------------------- -------------------------------------- ---------------------------------------------- ------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number -------------------- refer reply to cc intl b05 plr-134579-08 date october ------------------ trust fund -------------------------------------- fund --------------------------------------------------- fund ----------------------------------------------------- fund --------------------------------------------------- dear ----------- this is in response to your letter dated date in which you request a ruling under sec_1_985-1 that fund fund fund and fund may each adopt a functional_currency other than the united_states dollar the ruling contained in this letter is predicated upon facts and representations submitted by the trust and accompanied by a penalties of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of factual information representations and other data may be required as part of the audit process trust has represented the facts described below facts trust is a delaware statutory trust registered with the sec under the investment_company act of as an open-ended series investment_company the trust will create a new series for each fund each fund will be treated as a separate corporation for federal tax purposes under sec_851 and each intends to qualify annually as a regulated_investment_company under subchapter_m of the internal_revenue_code each fund intends to operate as an exchange traded fund etf the investment objective of each fund will be to seek to preserve capital to maintain stability of plr-134579-08 principal and to maintain a high level of liquidity the funds will not seek capital appreciation or significant amounts of income as part of their respective investment objectives rather each fund is designed to decrease in value when the value of the u s dollar increases relative to the applicable currency eg euros pounds sterling canadian dollars or japanese yen and to increase in value when the value of the u s dollar falls relative to the applicable currency in seeking to achieve their respective investment objectives each fund will invest substantially_all of its assets in short-term instruments that i are rated investment grade ii are denominated in the local currency referenced by the fund’s name eg euros pounds sterling canadian dollars or japanese yen and iii have remaining maturities of days or less in addition each fund may invest up to of its assets in money market mutual funds denominated in u s dollars or the applicable currency u s dollar and u s cash equivalents consistent with the manner in which etfs operate each fund will issue and redeem shares at net asset value in groups of big_number shares or more such group of shares are referred to as creation units shares of each fund also are expected to trade on a national securities exchange over which such shares can be purchased and sold regardless of quantity each fund will conduct a significant portion of its activities in the foreign_currency to which its investment objective is linked each fund’s revenues and expenses with the exception of management fees and other administrative expenses normally will be in the foreign_currency to which its investment objectives are linked the funds will also maintain their books_and_records in their respective foreign_currencies purchases of creation units will require the purchaser to contribute the appropriate foreign_currency to the fund or in some cases to contribute securities of the type described above in which the fund invests while the funds’ current distributions are expected to be made in u s dollars redemption distributions normally will be paid_by a fund in its applicable foreign_currency although the fund may at its discretion distribute securities it holds rather than the applicable foreign_currency in redemption of its shares each fund will compute its taxable_income or loss in its designated currency and translate its taxable_income into u s dollars using the weighted_average_exchange_rate for the year law and analysis sec_985 of the internal_revenue_code generally provides that all determinations for federal_income_tax purposes shall be made in a taxpayer's functional_currency sec_985 except as otherwise provided by ruling or administrative_pronouncement the u s dollar is the functional_currency of a qualified_business_unit qbu that has the united_states as its residence as defined in sec_988 sec_1 b iii sec_1_989_a_-1 provides that a corporation is a qbu under plr-134579-08 sec_988 the united_states is the residence of a corporation which is a united_states_person as defined in sec_7701 the term united_states_person includes a domestic_corporation a corporation created or organized in the united_states or under the laws of the united_states sec_7701 and a each fund intends to qualify as a regulated_investment_company and will be a domestic_corporation if all the requirements of sec_851 and its accompanying regulations are met as domestic corporations under sec_985 and the applicable regulations thereunder the functional_currency of each fund would be the u s dollar absent a ruling to the contrary each fund would be required to recognize sec_988 gain_or_loss on all of its sec_988 transactions because these transactions would be denominated in the fund's designated currency which would be a nonfunctional_currency to the fund additionally any qbus of each fund with a functional_currency other than the u s dollar would be subject_to trust represents that were the funds required to adopt the u s dollar as their functional_currency they would be required to recognize foreign_currency_gain_or_loss under sec_988 every time a short-term instrument held by a fund matured or was otherwise_disposed_of which would jeopardize the ability of the fund to maintain a stable net asset value in its designated currency and to provide investors with an opportunity to receive non-u s currency exposure against the u s dollar the general explanation of the tax_reform_act_of_1986 states that i n appropriate circumstances a domestic qbu such as a regulated_investment_company organized to invest in securities denominated in a specific currency may have a foreign_currency as the functional_currency staff of the joint_committee on taxation 100th cong 1st sess general explanation of the tax_reform_act_of_1986 pincite comm print sec_1_985-1 provides that if a qbu is not required to use the dollar as its functional_currency its functional_currency shall be the currency of the economic environment in which a significant part of the qbu's activities are conducted if the qbu keeps or is presumed to keep its books_and_records in such currency sec_1_985-1 provides that the economic environment in which a significant part of the qbu's activities are conducted shall be determined by taking into account all the facts and circumstances sec_1_985-1 sets forth some facts and circumstances which are considered when determining the economic environment in which a significant part of the qbu's activities are conducted if the ruling requested herein is issued each fund would be permitted to determine its functional_currency by applying the principles of sec_1_985-1 under these principles each fund would be eligible to adopt its designated currency as its functional_currency if the facts and circumstances warrant such a determination this conclusion is plr-134579-08 consistent with the language in the general explanation of the tax_reform_act_of_1986 as set forth above based solely on the facts and representations submitted and provided that each fund qualifies as a regulated_investment_company under sec_851 of the code and that each fund is treated as a separate corporation under sec_851 trust may apply the principles of sec_1_985-1 to determine the functional_currency of each fund accordingly each fund may adopt its designated currency as its functional_currency if the facts and circumstances warrant such a determination should a fund properly adopt its designated currency as its functional_currency it will compute its taxable_income or loss in its designated currency and translate its taxable_income into u s dollars using the weighted_average_exchange_rate for the year no opinion is expressed as to whether the funds qualify as regulated_investment_companies under sec_851 of the code and the accompanying regulations thereunder or whether each fund may be treated as a separate corporation under sec_851 no opinion is expressed as to the character of any amounts received by shareholders as distributions on or redemptions of their shares in a fund no opinion is expressed on the character of income or loss realized on a sale by shareholders of their shares in a fund this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax return of the taxpayers involved for the taxable_year in which the determination covered by this letter is made in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the trust's representatives sincerely jeffrey l dorfman chief branch international cc
